Exhibit 10.8 

Heska Corporation 2003 Equity Incentive Plan

Non-Qualified Stock Option Agreement

(Outside Directors)

 

Tax Treatment This option is intended to be a Non-qualified Stock Option and not
an Incentive Stock Option under section 422 of the Internal Revenue Code.

Vesting/

Exercisability

This option vests and becomes exercisable in installments, as shown in the
Notice of Stock Option Grant. In addition, in the event your service as a
Director terminates because of your death, this option shall become fully vested
and exercisable as to the total number of shares subject thereto immediately
upon the date of your death.

Except as otherwise provided below following a Change in Control, no additional
shares become vested after your Termination of Service and the option shall
terminate as to any shares that are unvested as of the end of business on the
date of your Termination of Service.

Term This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant or as provided in this Agreement or
the Plan. Regular
Termination In the event of your Termination of Service for any reason other
than death or Disability, then this option will expire as to unexercised vested
option shares at the close of business at Company headquarters on the date three
months after your termination date.  The Company determines when your service
terminates for this purpose. Death In the event of your Termination of Service
because of your death or your death within three months after your Termination
of Service, then this option will expire as to unexercised vested option shares
at the close of business at Company headquarters on the date one year after your
date of death. Disability In the event of your Termination of Service because of
your Disability, then this option will expire as to unexercised vested option
shares at the close of business at Company headquarters on the date one year
after your termination date. Leaves of Absence Vesting of this option shall be
suspended during any unpaid leave of absence unless continued vesting is
required by the terms of the leave or by applicable law.  

1

 

 

Change in Control

This option shall vest and become exercisable in full if (i) the Company is
subject to a Change in Control, (ii) this option is not continued by the Company
and (iii) this option is not either assumed by the surviving corporation or its
parent or substituted for by the surviving corporation's or its parent's issuing
its own option in replacement of this option. This option shall vest and become
exercisable in full if (i) the Company is subject to a Change in Control and
(ii) within twelve months thereafter you are removed as a Director.

"Cause" shall mean (i) your failure to perform your assigned duties or
responsibilities as a Director (other than a failure resulting from death or
Disability) after notice thereof from the surviving corporation or its parent
describing your failure to perform such duties or responsibilities; (ii) your
material breach of any confidentiality agreement or invention assignment
agreement between you and the Company or a Subsidiary; (iii) your engaging in
any act of dishonesty, fraud, misrepresentation, moral turpitude, or
misappropriation of material property that was or is materially injurious to the
Company or its Affiliates; (iv) your violation of any federal or state
regulation applicable to the Company's business; of (v) your being convicted of,
or entering a plea of nolo contendere to, any crime.

Restrictions on

Exercise

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation, and the Company will
have no liability for failure to issue or deliver any shares upon exercise of
this option if the issuance or delivery would violate any law or regulation as
determined by the Company in consultation with its legal counsel.  No shares
shall be issued pursuant to this option unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.  This option
may not be exercised for a fraction of a share. Notice of Exercise

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your Notice
of Exercise must specify how many shares you wish to purchase. The exercise will
be effective when the Company receives the Notice of Exercise with the option
exercise payment described herein.

If someone else wants to exercise this option after your death, that person must
prove to the Company's satisfaction that he or she is entitled to do so.

Form of Payment

When you submit your Notice of Exercise, you must include payment of the option
exercise price for the shares you are purchasing. Payment may be made in one (or
a combination of two or more) of the following forms:

 

2

 

 

·       Cash, check or wire transfer.

·      Certificates for shares of Company stock that you own, along with any
forms needed to affect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. However, the Company may restrict your
ability to surrender shares of Company stock (including your ability to
surrender any particular shares of Company Stock held by you) in payment of the
exercise price if your doing so would result in the Company's recognizing
additional compensation expense with respect to this option for financial
reporting purposes.

·       Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company proceeds
from the sale in an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special "Notice of Exercise"
form provided by the Company.

Withholding Taxes
and Stock
Withholding You will not be allowed to exercise this option unless you make
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of the option exercise.  These arrangements may include (with
the Company's approval) withholding shares of Company stock that otherwise would
be issued to you when you exercise this option.  The value of these shares,
determined as of the effective date of the option exercise, will be applied to
the withholding taxes. Restrictions on
Resale By signing this Agreement, you agree not to sell any option shares at a
time when applicable laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale.  This restriction will apply as long as
you are an Employee, Consultant or Outside Director of the Company or a
Subsidiary. Transfer of Option

Prior to your death, only you may exercise this option. You cannot sell,
transfer, pledge or assign this option. For instance, you may not sell this
option or use it as security for a loan. You may, however, dispose of this
option in your will, by the laws of descent and distribution or through a
beneficiary designation.

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse's interest in your option in
any other way.

3

 

 

Retention Rights Neither your option nor this Agreement gives you the right to
be employed or otherwise retained by the Company in any capacity.  The Company
reserves the right to terminate your service at any time, with or without cause.
Stockholder Rights You, or your estate or heirs, have no rights as a stockholder
of the Company until you have exercised this option by giving the required
notice to the Company and paying the exercise price.   Applicable Law This
Agreement will be interpreted and enforced under the laws of the State of
Delaware (without giving effect to its conflict of laws provisions). The Plan
and
Other Agreements

The Amended and Restated 2003 Equity Incentive Plan is incorporated in this
Agreement by reference. Unless otherwise defined herein, all capitalized terms
herein have the same defined meanings as in the Amended and Restated 2003 Equity
Incentive Plan. In the event of any conflict between the terms and provisions of
the Plan and this Agreement, the Plan terms and provisions shall govern.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties.

Acceptance You hereby acknowledge receipt of a copy of the Plan and this
Agreement.  You have read and understand the terms and provisions thereof, and
accept this option subject to all the terms and conditions of the Plan and this
Agreement.  You acknowledge that there may be adverse tax consequences upon
exercise of this option or disposition of the underlying shares and that you
should consult a tax advisor prior to such exercise or disposition.

By signing the Notice of Stock Option Grant, you agree to all of the terms and
conditions described above and in the Plan.

 

4

 



 

 